I am unable to concur in the opinion of the majority of the court in this case. My dissent is based upon and limited to those portions of the opinion covered by paragraphs 4, 7 and 8 of the syllabus. I wholly agree with the principles of law invoked in disposing of the matters therein dealt with, but I disagree in the application of those principles to the facts in the case. I think that the evidence objected to was improperly admitted; that its admission cannot be justified by any logical application of those rules of evidence which the majority opinion recognizes and seeks to apply. The evidence complained of was prejudicial in the extreme, and the judgment should be reversed and a new trial ordered.